              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00054-MR


JONATHAN MARK HOLCOMBE,          )
                                 )
                     Plaintiff,  )
                                 )               MEMORANDUM OF
                 vs.             )               DECISION AND ORDER
                                 )
ANDREW SAUL, Commissioner        )
of Social Security,              )
                                 )
                     Defendant.  )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 7] and the Defendant’s Motion for Summary

Judgment [Doc. 8].

I.    PROCEDURAL HISTORY

      The Plaintiff, Jonathan Mark Holcombe (“Plaintiff”), filed an application

for disability insurance benefits under Title II of the Social Security Act (the

“Act”), alleging an onset date of February 15, 2015. [Transcript (“T.”) at 163].

The Plaintiff’s application was denied initially and upon reconsideration. [T.

at 81, 96]. Upon Plaintiff’s request, a hearing was held on July 17, 2017

before an Administrative Law Judge (“ALJ”). [T. at 34-67]. On January 31,

2018, the ALJ issued a written decision denying the Plaintiff benefits, finding
that the Plaintiff was not disabled within the meaning of the Act since the

alleged onset date of February 15, 2015. [T. at 18-29]. The Appeals Council

denied the Plaintiff’s request for review on December 18, 2018, thereby

making the ALJ’s decision the final decision of the Commissioner. [T. at 1-

4]. The Plaintiff has exhausted all available administrative remedies, and this

case is now ripe for review pursuant to 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards, Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).       “When examining [a Social Security

Administration] disability determination, a reviewing court is required to

uphold the determination when an ALJ has applied correct legal standards

and the ALJ’s factual findings are supported by substantial evidence.” Bird

v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(internal quotation marks omitted). “It consists of more than a mere scintilla




                                      2
of evidence but may be less than a preponderance.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (internal quotation marks omitted).

       “In reviewing for substantial evidence, [the Court should] not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the ALJ.”       Johnson, 434 F.3d at 653 (internal

quotation marks and alteration omitted).          Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review

for substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations

set out a detailed five-step process for reviewing applications for disability.


                                       3
20 C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir. 2015). “If an applicant’s claim fails at any step of the process, the ALJ

need not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200,

1203 (4th Cir. 1995) (citation omitted). The burden is on the claimant to

make the requisite showing at the first four steps. Id.

      At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity. If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to

step two, where the claimant must show a severe impairment. If the claimant

does not show any physical or mental deficiencies, or a combination thereof,

which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular


                                       4
and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions.      SSR 96-8p; 20 C.F.R. §§

404.1546(c); 404.943(c); 416.945.

      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled.      Id.   Otherwise, the case

progresses to the fifth step where the burden shifts to the Commissioner. At

step five, the Commissioner must establish that, given the claimant’s age,

education, work experience, and RFC, the claimant can perform alternative

work which exists in substantial numbers in the national economy. Id.; Hines

v. Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” 20 C.F.R. §§

404.1520, 416.920; Mascio, 780 F.3d at 635. If the Commissioner succeeds

in shouldering her burden at step five, the claimant is not disabled and the

application for benefits must be denied. Id. Otherwise, the claimant is

entitled to benefits. In this case, the ALJ rendered a determination adverse

to the Plaintiff at the fifth step.


                                      5
IV.   THE ALJ’S DECISION

      At step one, the ALJ found that Plaintiff has not engaged in substantial

gainful activity since his alleged onset date, February 15, 2015. [T. at 20].

At step two, the ALJ found that the Plaintiff has severe impairments,

including: history of traumatic brain injury (“TBI”), cognitive disorder with

memory impairments, anxiety, depression, trigeminal neuralgia, obstructive

sleep apnea (“OSA”), and obesity. [Id.]. At step three, the ALJ determined

that the Plaintiff does not have an impairment or combination of impairments

that meets or medically equals the Listings. [T. at 24]. The ALJ then

determined that the Plaintiff, notwithstanding her impairments, has the RFC:

              [T]o perform light work as defined in 20 CFR
              404.1567(b) except he can never climb ladders. He
              can never be exposed to unprotected heights or
              dangerous moving machinery. He can occasionally
              be exposed to extreme heat. He can perform simple,
              routine tasks and instructions. He can have
              occasional contact with the public. He can
              concentrate on, focus and attend to work activities for
              at least two hours at a time before needing a normal
              break of 15 minutes or once per day a 30-minute
              meal break. He cannot participate in fast-paced
              production work, and he can have only occasional
              changes in the workplace and/or work methods.

[T. at 25].

      At step four, the ALJ identified Plaintiff’s past relevant work as a police

officer and magistrate. [T. at 28]. The ALJ observed, however, that the


                                        6
Plaintiff is “unable to perform any past relevant work.” [Id.]. At step five,

based upon the testimony of the VE, the ALJ concluded that, considering

Plaintiff’s age, education, work experience, and RFC, Plaintiff is capable of

performing other jobs that exist in significant numbers in the national

economy, including: storage facility rental clerk, mail clerk (non-post office),

and checker I. [T. at 28-29]. The ALJ therefore concluded that the Plaintiff

was not “disabled” as defined by the Social Security Act from February 15,

2015, the alleged onset date, through January 18, 2018, the date of the ALJ’s

decision. [T. at 29].

V.     DISCUSSION1

       In this appeal, the Plaintiff sets out two assignments of error.2 [Doc. 7-

1 at 3]. Specifically, the Plaintiff contends that the ALJ failed to properly

discuss and evaluate the evidence of record related to the Plaintiff’s mental

limitations, and that the ALJ failed to explain how she reconciled certain



1 Rather than set forth a separate summary of the facts in this case, the Court has
incorporated the relevant facts into its legal analysis.

2 While the Plaintiff states “there are three critical errors committed by the ALJ,” however,
the Plaintiff sets forth only two assignments of error. [Doc. 7-1 at 3]. As such, to the extent
that Plaintiff attempts to weave any other disparate legal arguments or errors into his
assignments of error, the Court disregards those arguments. [See Doc. 7-1]. Such
arguments must be set forth in separate assignments of error to be considered by this
Court. See e.g. Gouge v. Berryhill, No. 1:16-cv-00076-MR, 2017 WL 3981146, at *2
(W.D.N.C. Sept. 11, 2017) (Reidinger, J.) (collecting cases). The Court instructs counsel
for Plaintiff to separately set forth each alleged error in order to aid both counsel and the
Court in analyzing the proper framework and legal bases for these arguments.
                                              7
contradictory evidence with the mental limitations found in the Plaintiff’s

RFC. [See Doc. 7-1 at 3-16]. This incomplete analysis, the Plaintiff contends,

led to an incomplete or inaccurate assessment of his abilities, which in turn

resulted in an unsubstantiated RFC. [Id.]. Consequently, the Plaintiff argues,

that the ALJ’s hypothetical to the VE and her ultimate determination, both of

which relied upon this unsubstantiated RFC, are equally unsupported, and

the matter must be remanded for further proceedings.

       Social Security Ruling 96-8p explains how adjudicators should assess

residual functional capacity. The Ruling instructs that the RFC “assessment

must first identify the individual’s functional limitations or restrictions and

assess his or her work-related abilities on a function-by-function basis,

including the functions” listed in the regulations.3 SSR 96-8p; see also

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (finding that remand may

be appropriate where an ALJ fails to assess a claimant’s capacity to perform

relevant functions, despite contradictory evidence in the record, or where




3 The functions listed in the regulations include the claimant’s (1) physical abilities, “such
as sitting, standing, walking, lifting, carrying, pushing, pulling, or other physical functions
(including manipulative or postural functions, such as reaching, handling, stooping or
crouching);” (2) mental abilities, “such as limitations in understanding, remembering, and
carrying out instructions, and in responding appropriately to supervision, coworkers, and
work pressures in a work setting;” and (3) other work-related abilities affected by
“impairment(s) of vision, hearing or other senses, and impairment(s) which impose
environmental restrictions.” 20 C.F.R. § 416.945.
                                              8
other inadequacies in the ALJ’s analysis frustrate meaningful review)

(citation omitted).

      When a plaintiff’s claim is based on mental health impairments, the

Social Security Rules and Regulations require an in-depth review and

analysis of the plaintiff’s mental health history. The Regulations make plain

that “[p]articular problems are often involved in evaluating mental

impairments in individuals who have long histories of … prolonged outpatient

care with supportive therapy and medication.” 20 C.F.R. Pt. 404, Subpt. P,

App. 1, § 12.00E. The Regulations, therefore, set forth a mechanism for this

type of review and documentation, known as the “special technique,” to

assist ALJs in assessing a claimant’s mental RFC. See SSR 96-8p; 20

C.F.R. §§ 404.1520a, 416.920a. The special technique “requires

adjudicators to assess an individual’s limitations and restrictions from a

mental impairment(s) in categories identified in the ‘paragraph B’ and

‘paragraph C’ of the adult mental disorders listings.” SSR 96-8p. Paragraph

B of the listings provides the functional criteria assessed, in conjunction with

a rating scale, to evaluate how a claimant’s mental disorder limits her

functioning.   These criteria represent the areas of mental functioning a

person uses in the performance of gainful activity. 20 C.F.R. Pt. 404, Subpt.

P, App. 1, § 12.00A. The Paragraph B criteria include restrictions in activities


                                       9
of daily living; social functioning; concentration, persistence or pace; and

episodes of decompensation.4 Id. The ALJ uses the special technique to

“evaluate the severity of mental impairments … when Part A of the Listing of

Impairments is used.” 20 C.F.R. § 404.1520a(a).

             Under the special technique, we must first evaluate
             your pertinent symptoms, signs, and laboratory
             findings to determine whether you have a medically
             determinable mental impairment(s)….          If we
             determine that you have a medically determinable
             mental impairment(s), we must specify the
             symptoms, signs, and laboratory findings that
             substantiate the presence of the impairment(s) and
             document our findings[.]

20 C.F.R. § 404.1520a(b)(1). With regard to mental health issues, “[t]he

determination of mental RFC is crucial to the evaluation of your capacity to

do [substantial gainful activity] when your impairment(s) does not meet or

equal the criteria of the listings, but is nevertheless severe.” 20 C.F.R. Pt.

404, Subptd. P, App. 1, § 12.00A. The RFC assessment is formulated in

light of a claimant’s physical and mental impairments. Rule 96-8p provides:

             The adjudicator must remember that the limitations
             identified in the “paragraph B” and “paragraph C”
             criteria are not an RFC assessment but are used to
             rate the severity of mental impairment(s) at steps 2

4The Paragraph B criteria were recently amended. For claims filed on or after January
17, 2017, the new Paragraph B criteria include: “Understand, remember, or apply
information; interact with others; concentrate, persist, or maintain pace; and adapt or
manage oneself.” 20 C.F.R. § 404.1520a(c)(3) (as amended). Plaintiff’s claim in this
case was filed before the amendment and is, therefore, governed by the previous version
of this Regulation.
                                          10
            and 3 of the sequential evaluation process. The
            mental RFC assessment used at steps 4 and 5 of the
            sequential evaluation process requires a more
            detailed assessment by itemizing various functions
            contained in the broad categories found in
            paragraphs B and C of the adult mental disorders
            listings in 12.00 of the Listing of Impairments, and
            summarized on the [Psychiatric Review Technique
            Form].

SSR 96-8p. Rule 96-8p further explains as follows:

            The RFC assessment must include a narrative
            discussion describing how the evidence supports
            each conclusion, citing specific medical facts (e.g.,
            laboratory findings) and nonmedical evidence (e.g.,
            daily activities, observations). In assessing RFC, the
            adjudicator must discuss the individual’s ability to
            perform sustained work activities in an ordinary work
            setting on a regular and continuing basis (i.e., 8
            hours a day, for 5 days a week, or an equivalent work
            schedule), and describe the maximum amount of
            each work-related activity the individual can perform
            based on the evidence available in the case record.

Id. “Only after that may RFC be expressed in terms of the exertional levels

of work, sedentary, light, medium, heavy, and very heavy.” Id.

      In this case, the ALJ found at step three of the sequential evaluation

process that the Plaintiff suffers from moderate limitations in understanding,

remembering, or applying information; moderate limitations in interacting

with others; moderate limitations in concentration, persistence or pace; and

moderate limitations in adapting or managing himself. [T. at 24-25]. By

making these findings at step three, the ALJ found that facts exist which
                                     11
correlate with a limitation on the Plaintiff’s ability to carry out the areas of

mental functioning listed in Paragraph B. In formulating the Plaintiff’s RFC,

however, the ALJ failed to fully explain whether these limitations translated

into any actual functional limitations.

      On the surface, it appears the ALJ accounted for Plaintiff’s various

“moderate limitations” by restricting Plaintiff to:

            [S]imple, routine tasks and instructions. He can have
            occasional contact with the public. He can
            concentrate on, focus and attend to work activities for
            at least two hours at a time before needing a normal
            break of 15 minutes or once per day a 30-minute
            meal break. He cannot participate in fast-paced
            production work, and he can have only occasional
            changes in the workplace and/or work methods.

[T. at 21]. The ALJ’s decision, however, fails to explain how these

accommodations in the RFC relate to, or account for, the Plaintiff’s mental

impairments or any actual functional limitations resulting from Plaintiff’s

moderate limitations in the areas of mental functioning.

      In formulating the RFC, the ALJ recites, without any analysis, the

Plaintiff’s testimony before concluding:

            After careful consideration of the evidence, I find that
            the claimant's medically determinable impairments
            could reasonably be expected to cause the alleged
            symptoms; however, the [Plaintiff’s] statements
            concerning the intensity, persistence and limiting
            effects of these symptoms are not entirely consistent


                                          12
            with the medical evidence and other evidence in the
            record for the reasons explained in this decision.

[T. at 26-27 (emphasis added)]. The ALJ, however, does not provide any

discussion or analysis concerning what evidence is inconsistent with the

Plaintiff’s allegations. Instead, the ALJ proceeds as follows:

            After reviewing the entire longitudinal record in this
            matter, I find the report from Dr. Barrett the most
            persuasive evidence regarding the severity of the
            claimant's mental impairments. Dr. Barrett conducted
            a neuropsychological evaluation in December 2015.
            He found that, although Mr. Holcomb might be
            experiencing subtle decline in his cognitive
            functioning, the outcome of this evaluation including
            his history and test results is not consistent with any
            cognitive diagnosis. The symptoms of memory loss
            that he reported are commonly experienced by most
            people (supra).

[T. at 27 (emphasis added)]. The ALJ’s explanation is lacking in the analysis

needed for meaningful review. The ALJ’s statement that she has reviewed

the “entire longitudinal record” in assessing the Plaintiff’s RFC is insufficient

to satisfy the requirement of Social Security Ruling 96-8p that the ALJ’s

decision “must include a narrative discussion describing how the evidence

supports each conclusion, citing specific medical facts (e.g., laboratory

findings) and nonmedical evidence (e.g., daily activities, observations).” SSR

96-8p. While the ALJ finds Dr. Barrett’s neuropsychological evaluation the

most persuasive, the evaluation appears to have concerned only the


                                       13
Plaintiff’s diagnoses of dementia due to head trauma, anxiety, and

posttraumatic encephalopathy. [See T. at 443-449]. Further, the ALJ’s

discussion of Dr. Barrett’s opinion appears to contradict the ALJ’s earlier

findings concerning the Plaintiff’s severe impairments. Specifically, as noted

by the ALJ, Dr. Barrett concluded that while the Plaintiff may be experiencing

a “subtle decline” in cognitive functioning, the outcome of the evaluation was

not consistent with any cognitive diagnosis and that the “symptoms of

memory loss that [Plaintiff] reported are commonly experienced by most

people.” [T. at 448]. The ALJ fails to explain how Dr. Barrett’s opinion — that

the Plaintiff’s symptoms of memory loss are commonly experienced by most

people — does not conflict with the ALJ’s earlier finding that the Plaintiff’s

severe impairments include a history of TBI and cognitive disorder with

memory impairments. Moreover, in his evaluation, Dr. Barrett opined that:

            Even if [Plaintiff’s] prior motor vehicle accidents had
            resulted in mild brain trauma, the length of time
            between each of them and between them and the
            August 2008 injury makes it extremely unlikely that
            all of [these] injuries together caused any persisting
            neurocognitive disturbance.

[T. at 448]. Again, the ALJ fails to reconcile Dr. Barrett’s opinion that the

Plaintiff is extremely unlikely to have any persisting neurocognitive

disturbances resulting from his history of TBI, with the ALJ’s finding that the

Plaintiff’s history of TBI and cognitive disorder with memory impairments are
                                      14
severe impairments that “significantly limit the ability to perform basic work

activities.” [T. at 24]

      The remainder of the ALJ’s narrative is further lacking in the analysis

necessary for meaningful review. In her decision, the ALJ states:

             While later accidents could have exacerbated his
             issues, the claimant's earnings records show he
             earned $18,886 in 2015 (8D/2). According to the
             records from Sylvia, in December 2014 the claimant
             was working two full 24-hour shifts and then had two
             days off. The [Plaintiff] was also working night shifts.
             He indicated he was experiencing problems sleeping
             and anxiety (supra). While the claimant's job became
             increasingly difficult for him in 2015, the critical issue
             in this matter is not only whether the claimant was
             unable to continue his work as a magistrate in 2015,
             but whether he was capable at that time of making a
             successful adjustment to other work that existed in
             significant numbers in the national economy.
             [Plaintiff] continues to engage in a wide variety of
             activities of daily living as described herein. Claimant
             has likely experience[d] some cognitive deficiencies
             and some loss of memory, which warrant the
             limitations to performing simple routine tasks and
             instructions for two hours at a time.

[T. at 27 (emphasis added)]. The ALJ’s narrative is difficult to follow and

reconcile with both the evidence of record and her previous findings. The

ALJ found that the Plaintiff had not engaged in substantial gainful activity

since February 15, 2015, the alleged onset date. [T. at 20]. At the hearing,

the Plaintiff testified he had not worked since February 15, 2015. [T. at 42].

The ALJ, in response, stated that it appeared as though the Plaintiff had
                                        15
“some income from the state after February 15th,” and proceeded to ask the

Plaintiff if he had received “some short-term disability, or vacation payout or

something like that after [he] left work?.” [Id.]. The Plaintiff responded in the

affirmative, stating that he “was on temporary disability.” [Id.]. How or why

this is relevant to the ALJ’s analysis is unclear.5 Further, other than the

Plaintiff’s earnings, the ALJ only describes in general terms the evidence of

record but it is unclear as to what evidence is specifically referred to and why

the evidence supports her conclusions. Moreover, despite Plaintiff’s RFC

reflecting multiple limitations that appear related to his mental impairments,

the ALJ’s only discussion of any of these limitations is the Plaintiff’s limitation

to “performing simple routine tasks and instructions for two hours at a time.”

[T. at 27]. As such, the Court is left to guess as to how the RFC

accommodates the Plaintiff’s mental impairments and what, if any, actual

functional limitations resulted from Plaintiff’s moderate limitations in the

areas of mental functioning.6


5 Although difficult to ascertain, the ALJ may have included the Plaintiff’s earnings from
2015 under the erroneous belief that the Plaintiff claimed he had not worked since
February 2014. Earlier in her decision, the ALJ states that the “[Plaintiff] stated he has not
worked since February 2014, but that he has helped friends do things.” [T. at 26
(emphasis added)].
6 Similarly, in assessing the Plaintiff’s non-mental impairments, the ALJ’s decision is
lacking in the analysis needed for meaningful review. In assessing the portion of the RFC
concerning the Plaintiff’s non-mental impairments, the ALJ summarily provides:


                                             16
       Compounding the failure to adequately discuss and analyze the

evidence of record in assessing the Plaintiff’s mental impairments, the ALJ

also fails to identify any medical opinion given significant weight that supports

the mental RFC determination. The ALJ gave “great weight” to the initial

State Agency psychological consultant’s mental assessment. [T. at 27].

However, contrary to the ALJ’s determination, the State Agency

psychological consultant found the Plaintiff’s alleged symptoms “fully

credible.” [T. at 76]. Further, the State Agency psychological consultant

determined that the Plaintiff should be limited to working in an “environment

with no public contact and limited social interactions.” [T. at 78 (emphasis




              [Plaintiff's] obesity, pain from trigeminal neuralgia, and sleep
              apnea have been addressed by limiting him to light work away
              from extreme heat, ladders and hazardous conditions.

[T. at 27]. The ALJ never explains how she concluded — based on the evidence of record
— that the Plaintiff could actually perform the tasks required of light work or the additional
physical limitations in the RFC. See Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018)
(“The ALJ concluded that [Plaintiff] could perform “medium work” and summarized
evidence that he found credible, useful, and consistent. But the ALJ never explained how
he concluded — based on this evidence — that [Plaintiff] could actually perform the tasks
required by “medium work,” such as lifting up to 50 pounds at a time, frequently lifting or
carrying up to 25 pounds, or standing or walking for six hours.”). Therefore, the ALJ failed
to build an “accurate and logical bridge” from the evidence of record to the RFC
conclusions.

While the ALJ's ultimate conclusions as to Plaintiff's limitations may be correct, the Court
is left to guess regarding how they were reached. Under these circumstances, the Court
cannot affirm the ALJ's finding of no disability without a showing of substantial evidence
to support her findings at each step of the sequential evaluation process. Mascio, 780
F.3d at 637.
                                             17
added)]. The ALJ’s decision, in determining the Plaintiff’s limitations in

interacting with others, provides:

            In interacting with others, the [Plaintiff] has a
            moderate limitation. The [Plaintiff’s] mother reported
            the claimant shopped in stores (4E/4). She also
            reported he went to coffee houses and drank coffee
            with others. Additionally, she indicated he went to the
            Waffle House, Huddle House and occasionally
            attended church (Id/5).

[T. at 25]. The ALJ never explains how the cited evidence supports a

determination that the Plaintiff has moderate limitations in interacting with

others. Further, despite giving great weight to the State Agency

psychological consultant’s mental assessment, the ALJ fails to explain why

the Plaintiff’s RFC allows for occasional contact with the public and no

limitations as to social interactions.

      Similarly, in giving great weight to Dr. Nicolino’s neuropsychological

evaluation, the ALJ only provides that she has “provided limitations in the

RFC to address her concerns.” [T. at 27]. The ALJ fails to identify either the

specific limitations included in the RFC or the concerns of Dr. Nicolino.

Further, by merely alluding to the concerns of a provider of a medical opinion,

the ALJ fails to address the task at hand, namely, the formulation of the RFC

assessment in light of a Plaintiff’s physical and mental impairments. As such,




                                         18
the ALJ’s narrative fails to reconcile the weight purportedly assigned to the

various medical opinions and the RFC.

      A reviewing court cannot be “left to guess about how the ALJ arrived

at her conclusions on [a plaintiff’s] ability to perform relevant functions and

indeed, remain uncertain as to what the ALJ intended.” Mascio, 780 F.3d at

637. It is the duty of the ALJ to “build an accurate and logical bridge from

the evidence to his conclusion.” Monroe v. Colvin, 826 F.3d 176, 189 (4th

Cir. 2016) (citation omitted). “Without this explanation, the reviewing court

cannot properly evaluate whether the ALJ applied the correct legal standard

or whether substantial evidence supports [her] decisions, and the only

recourse is to remand the matter for additional investigation and

explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017 WL 957542, at *4

(W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citation omitted).

      As such, the Court must remand the case on this ground so that the

ALJ may comply with the proper procedure for assessing the Plaintiff’s

mental impairments before expressing an RFC determination. See Mascio,

780 F.3d at 636; Patterson v. Comm’r Soc. Sec. Admin., 846 F.3d 656, 659

& 662 (4th Cir. 2017) (“[T]he weight of authority suggests that failure to

properly document application of the special technique will rarely, if ever, be




                                      19
harmless because such failure prevents, or at least substantially hinders,

judicial review.”).

VI.   CONCLUSION

      Because this Courts lacks an adequate record of the basis for the ALJ's

decision, it cannot conduct a meaningful review of that ruling. See Radford,

734 F.3d at 295. Upon remand, the ALJ must perform a function-by-function

analysis of the Plaintiff’s mental limitations and work abilities, and thereafter

“build an accurate and logical bridge from the evidence to his conclusion.”

Monroe, 826 F.3d at 189 (citation omitted). The ALJ’s analysis should

include a narrative assessment describing how the evidence supports each

conclusion, as required by SSR 96-8p, accounting for the Plaintiff’s

limitations in understanding, remembering, or applying information;

interacting with others; concentration, persistence or pace; adapting or

managing oneself, if any, including an assessment of whether Plaintiff can

perform work-related tasks for a full work day. See Scruggs, 2015 WL

2250890, at *5 (applying Mascio to find an ALJ must not only provide an

explanation of how a plaintiff’s mental limitations affect his ability to perform

work-related functions, but also his ability to perform them for a full workday).

      In light of this decision, the Plaintiff’s other assignment of error need

not be addressed at this time but may be addressed by him on remand.


                                       20
                                 ORDER
     IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 7] is GRANTED and the Defendant’s Motion for

Judgment for Summary Judgment [Doc. 8] is DENIED. Pursuant to the

power of this Court to enter judgment affirming, modifying or reversing the

decision of the Commissioner under Sentence Four of 42 U.S.C. § 405(g),

the decision of the Commissioner is REVERSED and the case is hereby

REMANDED for further administrative proceedings consistent with this

opinion. A judgment shall be entered simultaneously herewith.

     IT IS SO ORDERED.
                                 Signed: November 11, 2019




                                    21
